Title: To James Madison from John Hall and Others, 7 January 1813 (Abstract)
From: Hall, John
To: Madison, James


7 January 1813, “Marine Barracks Washington.” Members of the court-martial for Lt. John Brooks “gave their deliberate ⟨d⟩ecision, on the charges produced against that ⟨o⟩fficer, on Thursday the 24th. Decr., and … a ⟨r⟩econsideration of the Sentence was ordered by ⟨th⟩e Hono. Secretary of the Navy and the Court re⟨a⟩ssembled and came again to a decision on ⟨T⟩hursday the 31st. Ultimo; since which time, ⟨t⟩he Accuser, the Accused and the Court have been ⟨k⟩ept in a most unpleasant state of suspense, ⟨to⟩ which it is our prayer you will put an end.” Ask that JM either act on the matter himself “or authorise the Commandant of the Corps to do so,” as the office of the secretary of the navy lies vacant.
 